Exhibit 10.7

 

SOLSTICE HOLDINGS LLC

RETENTION AND INCENTIVE EQUITY COMPENSATION PROGRAM

 

RECP Award Agreement

 

 

WHEREAS, Solstice Holdings LLC, a Delaware limited liability company (the
“Company”), has established the Solstice Holdings LLC Retention and Incentive
Equity Compensation Program (the “RIECP” or the “Program”), effective as of
March 8, 2006, to assist in attracting key employees of or on behalf of
CenterPoint Properties Trust, a Maryland real estate investment trust and a
Subsidiary of the Company (“CenterPoint”), and to provide the Grantee with
long-term incentives and rewards for superior performance and maximizing
shareholder value;

 

WHEREAS, the Retention Equity Compensation Plan (the “RECP”) is a component of
the Program governing the grant of restricted Unvested Class A Units to key
employees, other than the members of the CenterPoint Management Team;

 

WHEREAS,                             (the “Grantee”) is an employee of
CenterPoint and has made and is expected to continue to make major contributions
to the short-term and long-term profitability, growth and financial strength of
CenterPoint;

 

WHEREAS, CenterPoint, the Company and the Grantee are parties to an employment
agreement dated March       , 2006 (the “Employment Agreement”);

 

WHEREAS, the execution of this RECP Award Agreement in the favor of the Grantee
in the form hereof (this “Agreement”) has been authorized by a resolution of the
Board or, as authorized by the Board, the Committee that was duly adopted
effective as of                   (the “Date of Grant”).

 

NOW, THEREFORE, subject to the terms and conditions of the Program, the
Operating Agreement and as hereinafter set forth, the Company hereby grants to
the Grantee                      restricted Unvested Class A Units (the “RECP
Unvested Class A Units”).

 

1.                                       Vesting of the RECP Unvested Class A
Units.

 

(a)                                  Subject to the terms and conditions of the
Operating Agreement and this Section 1, and provided that the Grantee remains in
the continuous employ of CenterPoint, the Grantee’s RECP Unvested Class A Units
awarded hereunder will be treated as Unvested Class A Units prior to the fifth
(5th) anniversary of the Effective Date, and on and after such date, the
Grantee’s RECP Unvested Class A Units will be treated as Vested Class A Units.

 

(b)                                 Notwithstanding the provisions of
Section 1(a) hereof, upon termination of the Grantee’s employment, the Grantee’s
RECP Unvested Class A Units awarded under this Agreement shall be subject to the
vesting, forfeiture and other conditions as specified

 

--------------------------------------------------------------------------------


 

in the Grantee’s Employment Agreement. For purposes of the terms and conditions
of the Operating Agreement, any of the Grantee’s RECP Unvested Class A Units
that vest pursuant to the terms of the Grantee’s Employment Agreement will be
treated as Vested Class A Units and the total number of Unvested Class A Units
will be equal to zero (0). Except as provided in this Section 1(b), all
remaining RECP Unvested Class A Units awarded hereunder shall be immediately
forfeited, will not be treated as either Vested Class A Units or Unvested
Class A Units for purposes of this Agreement or the terms and conditions of the
Operating Agreement, will not be entitled to any further payments or
Distributions and will have no further rights under the Program with respect to
such RECP Unvested Class A Units.

 

(c)                                  Notwithstanding the provisions of
Section 1(a) hereof, in the event of a Change in Control (as defined in the
Grantee’s Employment Agreement) prior to termination of the Grantee’s
employment, all of the Grantee’s RECP Unvested Class A Units awarded hereunder
shall immediately vest and become nonforfeitable.

 

(d)                                 Notwithstanding any of the provisions of
Section 1 hereof and in accordance with the Program, the Board may accelerate
the vesting of the Grantee’s RECP Unvested Class A Units awarded hereunder in
connection with the termination of the Grantee’s employment.

 

(e)                                  The Grantee’s Vested Class A Units, if any,
shall be subject to the terms and conditions of the Operating Agreement and the
put/call rights or required sale rights, as applicable, set forth in the
Grantee’s Employment Agreement.

 

2.                                       Distributions.

 

(a)                                  During Employment. Provided that the
Grantee remains in the continuous employ of CenterPoint, the Grantee shall be
eligible to receive such Grantee’s allocable share of Distributions with respect
to the RECP Unvested Class A Units awarded hereunder, and such units that become
Vested Class A Units as and when provided for hereunder and under the Operating
Agreement based on the Grantee’s Class A Sharing Percentage.

 

(b)                                 Following Termination of Employment.
Following the termination of the Grantee’s employment with CenterPoint for any
reason, the Grantee shall be eligible to continue to receive such Grantee’s
allocable share of Distributions with respect to the Grantee’s Vested Class A
Units as and when provided under the Operating Agreement based on the Grantee’s
Class A Sharing Percentage. The Grantee’s Vested Class A Units shall continue to
be subject to the terms and conditions of the Operating Agreement. The Grantee
will not be entitled to any further payments or Distributions with respect to
any RECP Unvested Class A Units and will have no further rights under the
Program or the Operating Agreement with respect to such RECP Unvested Class A
Units.

 

3.                                       Transferability. Except as provided in
the Operating Agreement, the Grantee’s rights under the RECP Unvested Class A
Units shall not be transferable by the Grantee without

 

2

--------------------------------------------------------------------------------


 

the prior Approval of the Board (or as delegated by the Board, the Committee)
and any attempted transfer without such Approval shall be void ab initio.

 

4.                                       Operating Agreement. The Grantee
acknowledges and agrees that the RECP Unvested Class A Units awarded hereunder,
and any that become Vested Class A Units, are subject to the terms and
conditions of the Operating Agreement. The Grantee further acknowledges and
agrees that, to the extent Grantee has not already executed the Operating
Agreement or an addendum thereof, the Grantee will be required to sign the
addendum to the Operating Agreement, attached hereto as Exhibit A, agreeing to
be bound by the terms and conditions of the Operating Agreement as a condition
to receiving the RECP Unvested Class A Units awarded hereunder.

 

5.                                       Compliance with Law. The Company shall
comply with all applicable laws and regulations of any duly constituted
authority having jurisdiction over the issuance of the RECP Unvested Class A
Units to Grantee as contemplated herein; provided, however, that notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
issue any RECP Unvested Class A Units hereunder if the issuance thereof would
result in a violation of any such law or regulation.

 

6.                                       Withholding Taxes.

 

(a)                                  To the extent that the Company or
CenterPoint is required to withhold federal, state, local or foreign taxes in
connection with any issuance or transfer hereunder of RECP Unvested Class A
Units to the Grantee or to the Grantee’s Beneficiary, as the case may be, it
shall have the right to require the Grantee or the Grantee’s Beneficiary to
remit to CenterPoint or the Company an amount sufficient to satisfy all federal,
state and local withholding tax requirements in connection with any payment made
or benefit realized by the Grantee or the Grantee’s Beneficiary in connection
with this award. The Board may make mutually agreed-upon arrangements with the
Grantee or the Grantee’s Beneficiary for the satisfaction of such withholding
liability, which may include, but not be limited to, the relinquishment of any
RECP Unvested Class A Units.

 

(b)                                 If the Company or CenterPoint is obligated
to pay any amount to a governmental agency (or otherwise makes a payment to a
governmental agency) because of (A) the Grantee’s status or otherwise
specifically attributable to the Grantee in his or her capacity as a Grantee
with respect to federal, state or local withholding taxes imposed with respect
to (i) any issuance of Class A Units to the Grantee by the Company under this
award or (ii) any payments to the Grantee or (B) the Grantee’s breach of the
Operating Agreement or violation of any law, rule or regulation in his, her or
its capacity as a Grantee, then the Company shall reduce the Distributions that
would otherwise be made to such Grantee or if such Distributions are
insufficient to pay such obligation such Grantee shall, to the fullest extent
permitted by law, indemnify the Company in full for the entire amount paid
(including, without limitation, any interest, penalties and expenses associated
with such payments).

 

7.                                       Continuation of Employment. Neither
this Agreement nor any action taken hereunder shall be construed as giving the
Grantee any right to continued employment with CenterPoint, nor shall this
Agreement or any action taken hereunder be construed as entitling

 

3

--------------------------------------------------------------------------------


 

CenterPoint to the services of the Grantee for any period of time. For the
purposes of this Agreement, the continuous employment of the Grantee with
CenterPoint shall not be deemed interrupted, and the Grantee shall not be deemed
to have ceased to be employed CenterPoint by reason of the transfer of his
employment among CenterPoint, the Company or a Subsidiary or Affiliate of
CenterPoint or of the Company which adopts the Program.

 

8.                                       Limited Rights. Except as otherwise
provided in the Operating Agreement and the Grantee’s Employment Agreement, the
granting of RECP Unvested Class A Units hereunder shall not confer upon the
Grantee any right to participate in the management of the business and affairs
of the Company or any Subsidiary or Affiliate of the Company. The granting of
RECP Unvested Class A Units hereunder shall confer upon the Grantee only those
rights set forth in the Operating Agreement, the Program, the Grantee’s
Employment Agreement and this Agreement.

 

9.                                       Unfunded Plan. The Program shall be
unfunded and shall not create (or be construed to create) a trust or separate
fund.

 

10.                                 Amendments. Any amendment to the Program
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of the Grantee hereunder under any Class A Units
without the Grantee’s consent.

 

11.                                 Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of the Company and any successor. The
Company may assign and transfer this Agreement, and delegate its duties
hereunder, to a Subsidiary of CenterPoint or the Company.

 

12.                                 Severability. In the event that one or more
of the provisions of the Program or this Agreement becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Program, this
Agreement or the RECP Unvested Class A Units under any law deemed applicable by
the Board, the Board shall replace each invalid, illegal or unenforceable
provision with a valid, legal and enforceable provision which will most nearly
and equitably satisfy the economic effect of the invalid, illegal or
unenforceable provision.

 

13.                                 Governing Law. This Agreement is made in,
and shall be construed in accordance with, the laws of the State of Delaware.

 

14.                                 Agreement Subject to Program. The RECP
Unvested Class A Units granted under this Agreement and all of the terms and
conditions hereof are subject to all of the terms and conditions of the Program.
In the event of any inconsistency between this Agreement and the Program, the
terms of the Program will govern.

 

15.                                 Capitalized Terms. Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to such terms
in the Program or to the extent not defined in the Program, in the Operating
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

This Agreement is hereby executed by the Company on this                day of
                    , 20    .

 

 

SOLSTICE HOLDINGS LLC

 

 

 

 

 

 

 

 

Its:

 

 

 

 

This Agreement is hereby executed by the undersigned Grantee this
                       day of                    20    . The Grantee hereby
acknowledges receipt of an executed original of this Agreement and accepts this
award of RECP Unvested Class A Units, subject to the terms and conditions of the
Program, the Operating Agreement and the terms and conditions set forth above.
The Grantee further acknowledges and agrees that, to the extent Grantee has not
already executed the Operating Agreement or an addendum thereof, the Grantee
will be required to sign the addendum to the Operating Agreement, attached
hereto as Exhibit A, agreeing to be bound by the terms and conditions of the
Operating Agreement as a condition to receiving the RECP Unvested Class A Units
awarded hereunder.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------